Citation Nr: 0520197	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-33 393	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1966 to April 1969.

2.  On July 5, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

The Board appreciates the veteran's notice of his intent to 
withdraw the appeal, as it promotes efficient use of 
government resources.  



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


